      Case: 4:19-cr-00259-CDP Doc. #: 3 Filed: 03/28/19 Page: 1 of 2 PageID #: 5
                                                                                              frHlLErrJJ
                                                                                          MAR 2 B 2019
                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI                         EAMt~R~srmcr couRr
                                                                                              D/LSTR/CT OF MO
                                                                                             ST· OU/S
                                        EASTERN DIVISION

 UNITED STATES OF AMERICA,                               )
                                                         )
 Plaintiff,                                              )
                                                         )            4:19CR00259 CDP/SPM
 v.                                                      ) No.
                                                         )
 BERNARD TOLER,                                          )
                                                         )
 Defendant.                                              )

                      MOTION FOR PRETRIAL DETENTION AND HEARING

               Comes now the United States of America, by and through its Attorneys, Jeffrey B.

Jensen, United States Attorney for the Eastern District of Missouri, and Linda R. Lane, Assistant

United States Attorneys for said District, and moves the Court to order Defendant detained

pending trial, and further requests that a detention hearing be held three (3) days from the date of

Defendant's initial appearance before the United States Magistrate pursuant to Title 18, United

States Code, §3141, et seq.

           As and for its grounds, the United States of America states as follows:

      1.        Defendant is charged with one count of being a felon in possession ·of a firearm in

               . violation of Title 18, United States Code, Section 922(g)(l ).

      2.        According to St. Louis County Police Department complaint number 19-8630, on

                February 20, 2019, police officers observed a vehicle with no visible license plate

                make an abrupt turn without signaling. Officers attempted to conduct a traffic stop.

                The vehicle sped away at a high rate of speed. The vehicle eventually parked at an

                Advance Auto Parts building. Officers approached the vehicle and commanded

                Defendant, the driver and sole occupant, to exit. Defendant refused and reeved. the

                engine. A struggle ensued between Defendant and an officer inside the vehicle.
    Case: 4:19-cr-00259-CDP Doc. #: 3 Filed: 03/28/19 Page: 2 of 2 PageID #: 6




            Officers broke the driver's side window to assist the officer. In plain view, officers

            observed a firearm in the middle compartment of the vehicle.·

    3.      Defendant's criminal history includes convictions for distribution of a controlled

            substance, unlawful possession of a firearm, unlawful use of a weapon, possession

            manufacture or sell of illegal weapons, and resisting arresting causing risk of death

            or mJury.

   4.       Pursuant to Title 18, United States Code, Section 3142(g), the weight of the

            evidence against defendant, the defendant's history and characteristics, and the

            nature and seriousness of the danger to any person or the community that would be

            posed by defendant's release warrant defendant's detention pending trial.

         WHEREFORE, the United States requests this Court to order Defendant detained prior to

trial, and further to order a detention hearing three (3) days from the date of Defendant's initial

appearance.



                                                       Respectfully submitted,

                                                       JEFFREY B. JENSEN
                                                       United States Attorney



                                                       Linda R. Lane, #0011541 IA
                                                       Assistant United States Attorney
